NEWS RELEASE YAMANA GOLD SECOND QUARTER FINANCIAL RESULTS NOTIFICATION AND CONFERENCE CALL Toronto, Ontario, July 18, 2007 - YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) announces that as indicated in its press release dated July 16, 2007 the second quarter 2007 financial results will be released after the close of business on August 7, 2007.A conference call and audio webcast has been scheduled for August 8, 2007 at 11:00 a.m. E.T. to discuss the results. Conference Call Information: Toll Free (North America): 800-591-7539 International: +1 416-915-5761 Participant Audio Webcast: www.yamana.com Conference Call REPLAY: Replay Call: 416-640-1917 Passcode 21241412# Replay Toll Free Call: 877-289-8525 Passcode 21241412# The conference call replay will be available from 1:20 p.m. E.T. on August 8, 2007 until 11:59 p.m. E.T. on August 15, 2007. For further information on the conference call or audio webcast, please contact the Investor Relations Department or visit our website, www.yamana.com. About Yamana Yamana is a Canadian gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina and Central America. Yamana is producing gold at intermediate company production levels in addition to significant copper production. Company management plans to continue to build on this base through the advancement of its exploration properties and by targeting other gold consolidation opportunities in Brazil, Argentina and elsewhere in the Americas. For further information, contact: Peter Marrone Chairman & Chief Executive Officer (416) 815-0220 E-mail: investor@yamana.com www.yamana.com Jodi Peake Director, Investor Relations (416)815-0220 Email: investor@yamana.com www.yamana.com FORWARD-LOOKING STATEMENTS: This news release contains certain “forward-looking statements” within the meaning of Section 21E of the United States Securities Exchange Act of 1934, as amended and “forward-looking information” under applicable Canadian securities laws.
